FORM 8-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 21, 2013 ICG Group, Inc. (Exact name of registrant as specified in charter) Delaware 001-16249 23-2996071 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 555 East Lancaster Avenue, Suite 640, Radnor, PA19087 (Address of principal executive offices) (Zip Code) (610) 727-6900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A amends the current Report on Form 8-K filed by Registrant on February 21, 2013 and is being filed as a result of ICG Group, Inc. (the “Company”) filing a press release correcting an error in a press release filed earlier in the day on February 21, 2013. Section 2. Financial Information Item 2.02 Results of Operations and Financial Condition On February 21, 2013, the Company issued a press release setting forth its financial information for the three- and twelve- month periods ended December 31, 2012.This press release was issued to correct an error in the press release issued earlier in the day on February 21, 2013.A copy of this corrected press release is attached hereto as Exhibit 99.1 and is hereby incorporated by reference. The information in Section 2 of this report (including Exhibit 99.1) is being furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Section 9. Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release, dated February 21, 2013, issued by ICG Group, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICG GROUP, INC. Date:February 21, 2013 By: /s/ R. Kirk Morgan Name: R. Kirk Morgan Title: Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit No. Description Press release, dated February 21, 2013, issued by ICG Group, Inc.
